



Exhibit 10.1




Viavi Solutions Inc.
1.75% Senior Convertible Notes due 2023
EXCHANGE AGREEMENT
Dated as of May 22, 2018
The undersigned (the “Holder”), for itself and on behalf of the beneficial
owners, if any, listed on Exhibit B.1 hereto (“Accounts”) for whom the Holder
has been duly authorized to enter into the transactions contemplated hereby
(each, including the Holder if it is a beneficial owner listed on Exhibit B.1,
an “Exchanging Holder”), hereby confirms its agreement with you as follows:
This Exchange Agreement, including the Terms and Conditions for Exchange of
Securities attached hereto as Exhibit A (the “Terms and Conditions” and,
together with this Exchange Agreement, this “Agreement” or the “Exchange
Agreement”), is entered into as of the Effective Time (as defined below) by
Viavi Solutions Inc., a Delaware corporation (the “Company”), and the Holder,
for itself and on behalf of each Exchanging Holder. Capitalized terms used but
not defined herein have the meanings set forth in the Terms and Conditions.
The Company is proposing (i) an exchange (the “Exchange”) by the beneficial
owners of certain of the Company’s 0.625% Senior Convertible Notes due 2033,
CUSIP 46612JAF8 and ISIN US46612JAF84 (initially issued under CUSIP 46612JAE1
and ISIN US46612JAE10) (the “Old Notes”), of $151,481,000 aggregate principal
amount of Old Notes for a principal amount of newly-issued senior convertible
notes due 2023 of the Company (the “New Notes” and, together with the Old Notes,
the “Notes”), and (ii) the purchase by qualified investors (together, the
“Purchasers”) of $69,459,000 aggregate principal amount of New Notes (the
“Private Placement” and, together with the Exchange, the “Transactions”), in
each case on the terms more fully described in the preliminary confidential
private placement memorandum dated May 21, 2018 (the “Preliminary Private
Placement Memorandum”), and the final pricing term sheet dated as of May 22,
2018 (the “Pricing Term Sheet" and, together with the Preliminary Private
Placement Memorandum as of the Effective Time (as defined below), the “Pricing
Disclosure Package”), which are attached hereto as Exhibit C and Exhibit D,
respectively. The Company reserves the right to increase or decrease the amount
of the Exchange or the Private Placement or both. The New Notes will be
convertible into cash up to the aggregate principal amount of any New Notes so
converted, and, at the Company’s election, cash, shares of common stock of the
Company, par value $0.001 per share (the “Common Stock”), or a combination of
cash and shares of Common Stock in respect of the remainder, if any, of the
Company’s conversion obligation in excess of the aggregate principal amount of
such converted New Notes (the shares of Common Stock underlying the New Notes,
the “Conversion Shares”). The beneficial owners of Old Notes participating in
the Exchange, including the Exchanging Holders, are referred to herein as the
“Investors.” The New Notes to be issued in the Transactions are also referred to
herein as the “Securities.”
The Company and the Holder agree that, upon the terms and subject to the
conditions set forth in this Agreement, the Holder agrees to exchange, and to
cause the other Exchanging Holders to exchange, the aggregate principal amount
of Old Notes set forth in Exhibit B.1 hereto (such principal amount of Old
Notes, the “Exchanged Old Notes”) for New Notes having an aggregate principal
amount, for each Exchanging Holder, equal to the product of (x) the Exchange
Ratio as set forth in Exhibit B.3 hereto and (y) the Exchanged Old Notes for
such Exchanging Holder, rounded to the nearest integral multiple of $1,000 in
principal amount, if applicable, as set forth on Exhibit B.3 hereto (such
aggregate principal amount of New Notes, as so rounded, if applicable, the
“Exchanged New Notes”), and the Company agrees to issue such Exchanged New Notes
to the Exchanging Holders in exchange for such Exchanged Old Notes.
The Depository Trust Company (“DTC”) will act as securities depositary for the
New Notes. At or prior to the times set forth in the Exchange Procedures set
forth in Exhibit B.4 hereto (the “Exchange Procedures”), the Holder shall cause
the Exchanged Old Notes to be delivered, by book entry transfer through the
facilities of DTC, to Wells Fargo Bank, National Association, in its capacity as
trustee of the Old Notes (in such capacity, the “Old Notes Trustee”), for the
account/benefit of the Company for cancellation as instructed in the Exchange
Procedures and at the Settlement; and on the Settlement Date, subject to
satisfaction of the conditions precedent specified in Section 6 of the Terms and
Conditions and the prior receipt by the Old Notes Trustee from the Holder of the
Exchanged Old Notes, the Company shall execute the Exchanged New Notes, cause
U.S. Bank National Association, in its capacity as trustee of the New Notes (in
such capacity, the “New Notes Trustee”), to authenticate the Exchanged New Notes
and cause the Exchanged New Notes to be delivered to the DTC account specified
by the Holder for each relevant Exchanging Holder in Exhibit B.2 hereto.


1

--------------------------------------------------------------------------------





The Holder’s agreement to acquire the Exchanged New Notes shall be subject to
written acceptance, by electronic mail to the Company or its agents, of the
Pricing Term Sheet (the time of such acceptance, the “Effective Time”). All
questions as to the form of all documents and the validity and acceptance of the
Old Notes and the New Notes will be determined by the Company, in its sole
discretion, which determination shall be final and binding.
The Securities are being offered only to institutional “accredited investors”
within the meaning of Rule 501 of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”), that are also qualified institutional buyers
(“QIBs”) within the meaning of Rule 144A under the Securities Act, pursuant to a
private placement exemption from registration under Section 4(a)(2) of the
Securities Act.
Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Agreement to
the same extent as if such provision had been set forth in full herein; and each
of the representations, warranties, and agreements set forth therein shall be
deemed to have been made at and as of the date of this Agreement and as of the
Settlement Date.
This Agreement constitutes the entire agreement among the parties with respect
to the subject matters hereof. This Agreement may not be amended, modified,
altered or supplemented other than by means of a written instrument duly
executed and delivered on behalf of all parties hereto. This Agreement may be
executed in counterparts, and delivered by email or telecopier, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
[Signature Pages Follow]




2

--------------------------------------------------------------------------------





If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Agreement shall constitute a binding agreement between the Company and the
Holder.
 
Very truly yours,
 
 
 
 
 
Viavi Solutions Inc.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 























































































[Signature Page to Exchange Agreement]




3

--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


AGREED AND ACCEPTED:
 
Holder
 
 
 
(in its capacities described in the first paragraph hereof):
 



 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 

















































[Signature Page to Exchange Agreement]


4

--------------------------------------------------------------------------------






EXHIBIT A TO THE EXCHANGE AGREEMENT
 TERMS AND CONDITIONS FOR EXCHANGE OF SECURITIES
  
May 22, 2018
The Company and the Holder, for itself and on behalf of the Exchanging Holders,
have agreed, by executing the Exchange Agreement to which these Terms and
Conditions for Exchange of Securities (these “Terms and Conditions”) are
attached as Exhibit A, that the provisions set forth in these Terms and
Conditions shall be deemed to be incorporated into the Exchange Agreement, and
that each of the representations, warranties, and agreements set forth in these
Terms and Conditions shall be deemed to have been made at and as of the date of
the Exchange Agreement and as of the Settlement Date (as defined below).
Capitalized terms used but not defined in these Terms and Conditions have the
meanings set forth in the Exchange Agreement.
1.Agreement to Exchange; The Securities; Placement Agent. On the basis of the
representations, warranties and agreements herein contained and subject to the
terms and conditions herein set forth, the Holder agrees to exchange, and to
cause the other Exchanging Holders to exchange, the Exchanged Old Notes for
Exchanged New Notes. The Company intends to enter into separately negotiated
agreements similar to this Agreement with certain other Investors to complete
the Exchange. This Agreement and the exchange agreements executed by the
Investors are hereinafter sometimes collectively referred to as the “Exchange
Agreements.”
The Securities are to be issued under an indenture (the “New Notes Indenture”)
to be dated as of the Settlement Date (as defined below) by and between the
Company and the New Notes Trustee. The Securities will be convertible into cash
up to the aggregate principal amount of any Securities so converted, and, at the
Company’s election, cash, shares of common stock of the Company, par value
$0.001 per share (the “Common Stock”), or a combination of cash and shares of
Common Stock in respect of the remainder, if any, of the Company’s conversion
obligation in excess of the aggregate principal amount of such converted
Securities (the shares of Common Stock underlying the New Notes, the “Conversion
Shares”), subject to the terms and conditions set forth in the New Notes
Indenture.
The Securities will be issued to the Investors in the Exchange in reliance on an
exemption from the registration requirements of the Securities Act. The
description of the Securities is qualified in its entirety to the terms of the
New Notes Indenture.
The Holder acknowledges that, pursuant to a Placement Agency Agreement between
the Company and J. Wood Capital Advisors LLC (the “Placement Agent”) dated as of
May 22, 2018 (the “Placement Agency Agreement”), the Company intends to pay the
Placement Agent a fee in respect of the Transactions.
2.Representations and Warranties of the Company. The Company represents and
warrants to the Exchanging Holders that, as of the date hereof and as of the
Settlement Date (as defined below):
(a)Pricing Disclosure Package. The Pricing Disclosure Package did not, as of
6:00 p.m. (New York City time) on May 22, 2018, and as of the Settlement Date
(defined below), the Pricing Disclosure Package, as then amended or supplemented
by the Company, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
(b)Financial Statements. The consolidated financial statements of the Company
and its subsidiaries, together with the related notes and schedules thereto,
included or incorporated by reference in the Pricing Disclosure Package (the
“Company Financial Statements”) present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the consolidated statements of operations, cash flows and
stockholders’ equity of the Company and its subsidiaries for the periods
specified; the Company Financial Statements have been prepared in conformity
with U.S. generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods covered thereby, except to the extent
disclosed therein.
(c)No Material Adverse Change. Since the date of the most recent Company
Financial Statements included or incorporated by reference in the Pricing
Disclosure Package, there has not been (i) any change in the capital stock
(other than as a result of the grant, exercise or settlement of equity awards
granted under the Company’s equity incentive plans or employee stock purchase
plans that are described in the Pricing Disclosure Package and any repurchase by
the Company of Common Stock in accordance with the Company’s stock repurchase
program authorized by its Board of Directors or pursuant to agreements providing
for an option to repurchase or a right of first refusal on behalf of the Company
that are described in the Pricing Disclosure Package) or long-term debt of the
Company or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment,


A-1

--------------------------------------------------------------------------------





paid or made by the Company on any class of capital stock, in each case other
than as disclosed in the Pricing Disclosure Package; (ii) any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries taken as a whole;
or (iii) any transaction that is material to the Company and its subsidiaries
taken as a whole that would be required to be described or disclosed in reports
that the Company files or submits under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) that is not so described or disclosed in such
reports. The Company has no material contingent obligations which are not
disclosed in the Pricing Disclosure Package or provided for in the Company’s
consolidated financial statements that are disclosed in the Pricing Disclosure
Package.
(d)Organization and Good Standing. The Company and each of its subsidiaries have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, (i) have a material
adverse effect on the business, properties, financial position, stockholders’
equity, or results of operations of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”) or (ii) prevent or materially interfere with
consummation of the transactions contemplated by the Exchange Agreements, the
New Notes Indenture or the New Notes or (iii) result in the delisting of shares
of Common Stock from The NASDAQ Global Select Market (the “NASDAQ”).
(e)Due Authorization. The Company has full right, power and authority to execute
and deliver the Exchange Agreements, the New Notes Indenture and the New Notes
(collectively, the “Transaction Documents”) and to issue and deliver the New
Notes and the Conversion Shares as contemplated by the Exchange Agreements, the
New Notes Indenture and the New Notes; and to perform its obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of each of the Transaction Documents
and the consummation by it of the transactions contemplated thereby has been
duly and validly taken.
(f)The New Notes Indenture. The New Notes Indenture has been duly authorized by
the Company and, when executed and delivered by the Company and the New Notes
Trustee, will be a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
(g)Exchange Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.
(h)New Notes. The New Notes to be issued by the Company in accordance with the
terms of the Exchange Agreements have been duly authorized by the Company and,
when executed and delivered by the Company, duly authenticated in accordance
with the terms of the New Notes Indenture and delivered to and paid for by the
Investors as provided in the Exchange Agreements, will constitute legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity), and will be
in the form contemplated by, and entitled to the benefits of, the New Notes
Indenture; the maximum number of shares of Common Stock initially issuable upon
conversion of the New Notes, including the maximum number of shares of Common
Stock that initially may be issued upon conversion of the New Notes in
connection with a “make-whole fundamental change,” as defined in the New Notes
Indenture, assuming all conversions are settled by delivering solely Conversion
Shares in respect of the Company’s conversion obligation (such maximum number of
Conversion Shares, the “Maximum Number of Conversion Shares”), have been duly
authorized and reserved for issuance upon conversion of the New Notes, and, upon
conversion of the New Notes in accordance with their terms and the terms of the
New Notes Indenture, will be issued free of statutory and contractual preemptive
rights, resale rights, rights of first refusal and similar rights and free of
any voting restrictions (and will be free of any restriction, pursuant to the
Company’s charter or bylaws or any agreement or other instrument to which the
Company is a party, upon the transfer thereof), and will be validly issued,
fully paid and nonassessable.
(i)No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority (including, without limitation, the rules
and regulations of the NASDAQ),


A-2

--------------------------------------------------------------------------------





in each case, applicable to the Company, except, in the case of clauses (ii) and
(iii) above, for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.
(j)No Conflicts. The execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby,
including the issuance of the New Notes and the issuance of any Conversion
Shares upon conversion of the New Notes (assuming such conversion occurred as of
the date hereof), do not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority (including, without
limitation, the rules and regulations of the NASDAQ), in each case, applicable
to the Company, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach or violation that would not, individually or in the aggregate,
have a Material Adverse Effect.
(k)No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the NASDAQ), or approval of the stockholders of the Company, is
required in connection with the issuance of the New Notes, the issuance of any
Conversion Shares upon conversion of the New Notes, or the consummation of the
transactions as contemplated by this Agreement, the New Notes Indenture or the
New Notes, other than (i) as may be required under the securities or blue sky
laws of the various jurisdictions in which the New Notes are being offered or
(ii) has already been obtained.
(l)Legal Proceedings. Except as described in the Pricing Disclosure Package,
there are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its subsidiaries is or may be
a party or to which any property of the Company or any of its subsidiaries is or
may be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, would reasonably be
expected to have a Material Adverse Effect or materially and adversely affect
the ability of the Company to perform its obligations under this Agreement; to
the knowledge of the Company no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority (including, without limitation, the NASDAQ) or threatened by others.
(m)Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations and
applications, service mark registrations and applications, domain names, all
goodwill associated with the foregoing, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and all other similar
intellectual property rights (collectively, the “Intellectual Property”)
necessary for the conduct of the business as described in the Pricing Disclosure
Package, except where the failure to own or possess such rights would not
reasonably be expected to have a Material Adverse Effect. The Company and its
subsidiaries have not received any notice of any heretofore unresolved claim of
infringement, misappropriation or other violation of any Intellectual Property
rights of others that would reasonably be expected to have a Material Adverse
Effect. Except as described in the Pricing Disclosure Package, (a) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others challenging the Company's or any of its subsidiaries’ rights
in or to any Intellectual Property that would reasonably be expected to have a
Material Adverse Effect; (b) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others challenging the
validity or scope of any Intellectual Property owned by or licensed to the
Company or any of its subsidiaries that would reasonably be expected to have a
Material Adverse Effect; and (c) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others that the Company
or any of its subsidiaries infringes, misappropriates or otherwise violates any
Intellectual Property rights of others that would reasonably be expected to have
a Material Adverse Effect.
(n)Use of Proceeds. The Company will apply the net proceeds from the Private
Placement in all material respects as described in the Pricing Disclosure
Package under “Use of Proceeds.”
(o)Investment Company Act. The Company is not and, after giving effect to the
Transactions, will not be required to register as an “investment company” under
the Investment Company Act of 1940, as amended.
(p)Taxes. (i) The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof or have requested extensions thereof (except for cases
in which the failure to pay or file would not reasonably be expected to have a
Material Adverse Effect or except as currently being contested in good faith and
for which reserves required by GAAP have been created in the financial
statements of the Company); and (ii) except as


A-3

--------------------------------------------------------------------------------





otherwise disclosed in the Pricing Disclosure Package, there is no tax
deficiency that has been, nor does the Company nor any of its subsidiaries have
any notice or knowledge of any tax deficiency which would reasonably be expected
to be, asserted against the Company or any of its subsidiaries or any of their
respective properties or assets, in each case, except as would not have a
Material Adverse Effect.
(q)[Reserved.]
(r)Compliance with Environmental Laws. The Company and its subsidiaries (x) are
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, requirements, directives, guidance, decisions and
orders relating to the protection of human health and safety, the environment or
hazardous or toxic substances, emissions, materials or wastes, pollutants or
contaminants (each, a “Hazardous Material”), including, without limitation, the
transportation, transfer, recycling, storage, use, treatment, manufacture,
removal, remediation, release, exposure of others to, sale, or distribution of
any Hazardous Material or any product or waste containing a Hazardous Material,
or product manufactured with Ozone depleting substances, including, without
limitation, any required labeling, payment of waste fees or charges (including
so-called e-waste fees) and compliance with any product take-back or product
content requirements (collectively, “Environmental Laws”); (y) have received and
are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses; and (z) have not received notice of any
actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have not incurred any material costs or liabilities associated
with Environmental Laws of or relating to the Company or its subsidiaries,
except in the case of each of (x), (y) and (z) above, for any such failure to
comply, or failure to receive required permits, licenses or approvals, or cost
or liability, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(s)Disclosure Controls. The Company and its subsidiaries maintain a system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and forms of the Securities and Exchange Commission (the
“Commission”), including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act through March 31, 2018.
(t)Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management's general or
specific authorization; (iv) the recorded accountability for assets is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences; and (v) interactive data in eXtensible Business
Reporting Language incorporated by reference in the Pricing Disclosure Package
is accurate. Except as disclosed in the Pricing Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there has been no material
weakness in the Company's internal control over financial reporting.
(u)Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions where the Company or any of its subsidiaries
conducts business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or non-governmental authority involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.
(v)Compliance with Sanctions Laws. Neither the Company nor any of the
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”), the U.S. Departments of State and
Homeland Security, Her Majesty’s Treasury of the United Kingdom, the United
Nations, the European Union, European Union member states or any other relevant
sanctions and export control authorities (together, the “Sanctions
Authorities”); and the Company will not, directly or indirectly, use the
proceeds from the Private Placement, or lend, contribute or otherwise make
available such proceeds, to any subsidiary, joint venture partner or other
person or entity, in each case for the purpose of financing the activities of
any person, government or entity currently subject to any sanctions administered
by the Sanctions Authorities.


A-4

--------------------------------------------------------------------------------





(w)No Unlawful Payments. Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder; and the Company and its subsidiaries have instituted and maintain
policies and procedures designed to ensure continued compliance therewith.
(x)No Broker’s Fees. Neither the Company nor any of its subsidiaries has
incurred any liability for any finder’s fees or similar payments in connection
with the consummation of the transactions contemplated hereby other than those
payable pursuant to the Placement Agency Agreement or the letter agreement
between the Company and the Placement Agent, dated May 4, 2018.
(y)No Registration Rights. Except as described in the Pricing Disclosure
Package, (i) no person has the right, contractual or otherwise, to cause the
Company to issue or sell to it any shares of Common Stock or shares of any other
capital stock or other equity interests of the Company, (ii) no person has any
preemptive rights, resale rights, rights of first refusal or other rights to
purchase any shares of Common Stock or shares of any other capital stock of or
other equity interests in the Company pursuant to a contract with the Company
and (iii) the Company has not granted any person the right to act as an
underwriter or initial purchaser or as a financial advisor to the Company in
connection with the Exchange; no person has the right, contractual or otherwise,
to cause the Company to register under the Securities Act any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company.
(z)Exchange Materials. None of the Company and its subsidiaries has or will
distribute prior to the later of (i) the Settlement Date (as defined below) and
(ii) completion of the Exchange, any offering material (including, without
limitation, content on its website, if any, that may be deemed to be offering
material) in connection with the Exchange other than the Pricing Disclosure
Package and other materials, if any, permitted by the Securities Act, including,
but not limited to, any documents incorporated by reference therein (the
“Incorporated Documents”).
(aa)Rule 144A Eligibility. The New Notes, when issued, will not be of the same
class (within the meaning of Rule 144A) as securities that are listed on a
national securities exchange registered pursuant to Section 6 of the Exchange
Act or quoted in a U.S. automated inter-dealer quotation system.
(bb)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Placement Agent and its compliance with its agreements set
forth in the Placement Agency Agreement and the accuracy of the representations
and warranties of each Investor executing an Exchange Agreement and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and exchange of the New Notes in the manner
contemplated by the Pricing Disclosure Package, to register the New Notes under
the Securities Act or to qualify the New Notes Indenture under the Trust
Indenture Act of 1939, as amended.
(cc)    Conversion Shares. The Company will reserve and keep available at all
times, free of pre-emptive rights, a sufficient number of shares of Common Stock
to enable the Company to deliver the Maximum Number of Conversion Shares upon
conversion of the New Notes, assuming all conversions are settled by delivering
solely Conversion Shares in respect of the Company’s conversion obligation.
(dd)    Sarbanes-Oxley Act. Except as would not reasonably be expected to have a
Material Adverse Effect, there is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications, that are in
effect and with which the Company is required to comply.
3.Representations and Warranties of the Holder. The Holder represents, warrants
and covenants to the Company, on behalf of itself and each Exchanging Holder, as
follows:
(a)The Holder has all requisite power and authority to execute and deliver this
Agreement and to carry out and perform its obligations under the terms hereof
and the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by the Holder and constitutes the valid and
binding obligation of the Holder, enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors, and rules of law governing specific performance,
injunctive relief or other equitable remedies. If the Holder is executing this
Agreement on behalf of an Account, (i) the Holder has all requisite authority to
enter into this Agreement on behalf of, and, bind, each Account to the terms of
this Agreement, and (ii) Exhibit B.1 hereto is a true, correct and complete list
of (A) the name of each Account and (B) the principal amount of each Account’s
Exchanged Old Notes.


A-5

--------------------------------------------------------------------------------





(b)The execution, delivery and performance of this Agreement by the Holder and
compliance by the Holder and each Exchanging Holder with all provisions hereof
and the consummation of the transactions contemplated hereby, will not (i)
require any consent, approval, authorization or other order of, or qualification
with, any court or any governmental or regulatory commission, board, body,
authority or agency, or of or with any self-regulatory organization or other
non-governmental regulatory authority (except as may be required under the
securities or blue sky laws of the various states), (ii) result in any violation
of the organizational documents of any of the Holder or the Exchanging Holders
(if the Holder or any of the Exchanging Holders is a corporation or other
business entity), (iii) constitute a breach or violation of any of the terms or
provisions of, or result in a default under any material indenture, loan
agreement, mortgage, lease or other agreement or instrument to which any of the
Holder or the Exchanging Holders is a party or by which it is bound, or (iv)
violate or conflict with any applicable law or any rule, regulation, judgment,
decision, order or decree of any court or any governmental body or agency having
jurisdiction over any of the Holder or the Exchanging Holders.
(c)The Holder understands that Exchange and the offering of the Securities (and
the Conversion Shares) acquired by the Exchanging Holders under this Agreement
have not been registered under the Securities Act or qualified under applicable
state securities laws (the “Securities Laws”). The Holder also understands that
the Securities (and the Conversion Shares) are being offered pursuant to
exemptions from registration and qualification contained in the Securities Act
and the Securities Laws, based in part upon the Holder’s representations
contained in this Agreement.
(d)Each of the Exchanging Holders is the current sole legal and beneficial owner
of the Exchanged Old Notes set forth opposite such Exchanging Holder’s name on
Exhibit B.1 hereto. When the Exchanged Old Notes are exchanged, the Company will
acquire good, marketable and unencumbered title thereto, free and clear of all
liens, restrictions, charges, encumbrances, adverse claims, rights or proxies.
None of the Exchanging Holders has, in whole or in part, other than pledges or
security interests that an Exchanging Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker, (a) assigned, transferred, hypothecated, pledged, exchanged or
otherwise disposed of any of its Exchanged Old Notes or its rights in its
Exchanged Old Notes (other than to the Company pursuant hereto), or (b) given
any person or entity any transfer order, power of attorney or other authority of
any nature whatsoever with respect to its Exchanged Old Notes.
(e)The Holder understands and agrees that neither the Company nor the Placement
Agent, nor any person representing the Company or the Placement Agent, has made
any representation to the Holder with respect to the Company, the Securities or
the Exchange other than the information contained or incorporated by reference
in the Private Placement Memorandum. The Holder also acknowledges that it has
received a copy of the Private Placement Memorandum relating to the Exchange and
acknowledges that (i) it has conducted its own investigation of the Company and
the terms of the Securities and, in conducting its examination, it has not
relied on the Placement Agent or on any statements or other information provided
by the Placement Agent concerning the Company, the Securities or the terms of
the Exchange, (ii) it has had access to the public filings made by the Company
with the Commission and such financial and other information as it deems
necessary to make its decision to participate in the Exchange for the
Securities, including the information incorporated by reference in the Private
Placement Memorandum, (iii) it has been offered the opportunity to ask questions
of the Company and received answers thereto, as it deemed necessary in
connection with its decision to participate in the Exchange for the Securities
and (iv) no person has been authorized to give any information or to make any
representation concerning the Company or the Securities or the Conversion
Shares, if any, other than as contained in the Private Placement Memorandum and
information given by the Company’s duly authorized officers and employees in
connection with its examination of the Company and the terms of the Exchange and
the Securities, and the Company does not, and the Placement Agent does not, take
any responsibility for, and neither the Company nor the Placement Agent can
provide any assurance as to the reliability of, any other information that
others may give the Holder.
(f)The Holder understands and agrees, and each subsequent holder of the
Securities issued to the Exchanging Holders pursuant to the Exchange (and
Conversion Shares issuable upon conversion thereof) by its acceptance thereof
will be deemed to agree, that the Securities (and Conversion Shares) are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act, that the Securities (and Conversion Shares) have not been,
and will not be, registered under the Securities Act and that (i) if it decides
to offer, resell, pledge or otherwise transfer any of the Securities or
Conversion Shares, such Securities (and Conversion Shares) may be offered,
resold, pledged or otherwise transferred only (a) to a person whom the seller
reasonably believes is a QIB in a transaction meeting the requirements of Rule
144A, (b) pursuant to any other exemption from the registration requirements of
the Securities Act, including Rule 144 under the Securities Act (if available),
(c) pursuant to an effective registration statement under the Securities Act
(which the Company has no obligation to effect), or (d) to the Company, or one
of its subsidiaries, in each of cases (a) through (d) in accordance with any
applicable securities laws of any state of the United States, and that (ii) the
Holder will, and each subsequent holder is required to, notify any subsequent
purchaser of the Securities or Conversion Shares from it of the resale
restrictions referred to in (i) above and will provide the Company and the
transfer agent such certificates and other information as they may reasonably
require to confirm that the transfer by it complies with the foregoing
restrictions, if applicable. The Holder also understands that there is no
assurance that any exemption from registration under the Securities Act will be
available to permit an Exchanging Holder to transfer or dispose of the
Securities (and


A-6

--------------------------------------------------------------------------------





the Conversion Shares) and that, even if available, such exemption may not allow
an Exchanging Holder to transfer all or any portion of the Securities (and the
Conversion Shares) under the circumstances, in the amounts or at the times an
Exchanging Holder might propose.
(g)The Holder understands that the Securities (and Conversion Shares) will,
during the period that ends on the later of (i) one year after the last date of
original issuance of such Securities, or such shorter period of time as
permitted by Rule 144 or any successor provision thereto and (b) such later
date, if any, as may be required by applicable law, bear a legend substantially
to the following effect, unless the Securities have been sold pursuant to an
effective registration statement that continues to be effective at the time of
such transfer, sold pursuant to the exemption from registration provided by Rule
144 or any similar provision then in force under the Securities Act, or unless
otherwise agreed by the Company and the holder thereof:
THIS SECURITY AND THE SHARES OF COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION
OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1)    REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A "QUALIFIED
INSTITUTIONAL BUYER" (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2)    AGREES FOR THE BENEFIT OF VIAVI SOLUTIONS INC. (THE "COMPANY") THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:
(A)    TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
(B)    PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR
(C)    TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR
(D)    PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.
(h)Except as provided in Section 3(f) above, the Holder understands, covenants
and agrees that the Securities (and the Conversion Shares) may not be sold,
transferred or otherwise disposed of without registration under the Securities
Act, unless and until the Holder has furnished written evidence satisfactory to
the Company to the effect that such sale, transfer or other disposition will not
require registration under the Securities Act and is permissible under the
Securities Laws and other applicable securities laws and regulations or that
appropriate action necessary for compliance with the Securities Act, the
Securities Laws and other applicable securities laws and regulations has been
taken.
(i)Each Exchanging Holder is acquiring the Securities in the Exchange for its
own account for investment purposes only and not with a view to, or for resale
in connection with, any distribution or public offering of the Securities within
the meaning of the Securities Act.


A-7

--------------------------------------------------------------------------------





(j)Each Exchanging Holder is an institutional “accredited investor” as defined
in Rule 501 of Regulation D under the Securities Act as well as a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act. The
Holder agrees to furnish any additional information with respect to itself or
any Exchanging Holder reasonably requested by the Company or any of its
affiliates to assure compliance with U.S. federal and state securities laws in
connection with the Exchange.
(k)The Holder has not been apprised of the offering of the Securities by means
of any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.
(l)The Holder acknowledges that the terms of the Exchange pursuant to this
Agreement have been mutually negotiated between the Holder and the Company. The
Holder was given a meaningful opportunity to negotiate the terms of its exchange
of Exchanged Old Notes for Exchanged New Notes.
(m)The Holder acknowledges and agrees that it has been provided with no material
regarding the Company or the Securities other than (i) the Preliminary Private
Placement Memorandum and (ii) the final term sheet dated as of May 22, 2018 (the
“Pricing Term Sheet”), which are attached to the Exchange Agreement as Exhibit C
and Exhibit D, respectively, and the Holder has relied solely on information it
deems sufficient in connection with its decision to invest in the Securities.
The Holder acknowledges and agrees that it is not relying on any representation
or warranty by the Company or the Placement Agent or any person representing the
Company or the Placement Agent with respect to the Company, the New Notes or the
Exchange except as expressly set forth in this Agreement or in the Preliminary
Private Placement Memorandum. The Holder acknowledges that the Placement Agent
does not take any responsibility for, and can provide no assurance as to the
reliability of, the information set forth in the Preliminary Private Placement
Memorandum or any such other information. The Holder has requested that it not
receive or otherwise be made aware of non-public information regarding the
Company that may restrict its ability to trade in the Company’s securities, and
accordingly: (x) acknowledges the disadvantages to which each Exchanging Holder
is subject on account of the disparity of information as between the Company and
such Exchanging Holder as a result of certain non-public information concerning
the Company and its subsidiaries and/or the Notes that is not known to the
Holder or any Exchanging Holder (including, without limitation, financial
information regarding the historical financial position, results of operations
and cash flows of the AvComm and Wireless Test and Measurement businesses
acquired by the Company on March 15, 2018, from certain affiliates of Cobham
plc, a private company limited by shares incorporated under the laws of England
and Wales, pursuant to which transaction the Company acquired all of the
outstanding equity interests of Aeroflex Wichita, Inc., a Delaware corporation;
Aeroflex France SAS, a French société par actions simplifiée; Aeroflex Ireland
Limited, a private company limited by shares incorporated under the laws of
Ireland; and Aeroflex Limited, a private company limited by shares incorporated
under the laws of England and Wales (the “Acquisition”) and the pro forma impact
of the Acquisition on the Company’s current and historical consolidated
financial position, results of operations, and cash flows) and that is material
(collectively, the "Non-Public Information"); and (y) acknowledges and agrees
that each Exchanging Holder has agreed to exchange its Exchanged Old Notes for
Exchanged New Notes pursuant to this Agreement, notwithstanding that each
Exchanging Holder is aware that the Non-Public Information exists and that
neither the Company nor the Placement Agent has disclosed the Non-Public
Information to such Exchanging Holder.
(n)No later than one (1) business day after the date hereof, the Holder agrees
to deliver to the Company settlement instructions substantially in the form of
Exhibit B.2 hereto.
(o)Each of the Exchanging Holders:
(i)is able to fend for itself in the transactions contemplated hereby;
(ii)has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Securities;
(iii)has considered the suitability of the Securities as an investment in light
of its own circumstances and financial condition, and each of the Exchanging
Holders is able to bear the risks associated with an investment in the
Securities; and
(iv)has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment.
(p)The Holder acknowledges and agrees that it has not transacted, and will not
transact, in any securities of the Company, including, but not limited to, any
hedging transactions, from the time the Holder was first contacted by the
Company or the Placement Agent with respect to the Exchange until after the
earlier to occur of (i) the confidential information (as described in


A-8

--------------------------------------------------------------------------------





the confirmatory emails received by the Holder from the Placement Agent (the
“Wall Cross Emails”)) is made public by the Company and (ii) the time specified
in the Wall Cross Emails.
(q)The Holder acknowledges and agrees that the Company may issue appropriate
stop-transfer instructions to its transfer agent, if any, and may make
appropriate notations to the same effect in its books and records to ensure
compliance with the provisions of this Section.
(r)The Holder understands that the Company, the Placement Agent and others will
rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements and agrees that if any of the representations
and acknowledgements deemed to have been made by it or any of the Exchanging
Holders by its participation in the Exchange and acquisition of the Securities
are no longer accurate, the Holder shall promptly notify the Company and the
Placement Agent. The Holder understands that, unless the Holder notifies the
Company in writing to the contrary before the Settlement, each of the Holder’s
representations and warranties contained in this Agreement will be deemed to
have been reaffirmed and confirmed as of the Settlement Date (as defined below),
taking into account all information received by the Holder. If the Holder is
acquiring the Securities as a fiduciary or agent for one or more investor
accounts, it represents that it has sole investment discretion with respect to
each such account and it has full power to make the foregoing representations,
acknowledgements and agreements on behalf of such account.
(s)The Holder acknowledges and agrees that the Placement Agent has not acted as
its financial advisor or fiduciary and that the Placement Agent and its
respective directors, officers, employees, representatives and controlling
persons have no responsibility for making, and have not made, any independent
investigation of the information contained herein or in the Incorporated
Documents and make no representation or warranty to the Holder, express or
implied, with respect to the Company or the Securities or the accuracy,
completeness or adequacy of the information provided to the Holder, the
Incorporated Documents or any other publicly available information, nor shall
any of the foregoing persons be liable for any loss or damages of any kind
resulting from the use of the information contained therein or otherwise
supplied to the Holder.
(t)The Holder acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Securities, or possession or distribution
of offering materials in connection with the Exchange or the issue of the
Securities (including any filing of a registration statement), in any
jurisdiction outside the United States where action for that purpose is
required. To the extent any of the Exchanging Holders is outside the United
States, the Holder will comply with all applicable laws and regulations in each
foreign jurisdiction in which it exchanges or tenders Old Notes, or offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense.
(u)The Holder understands that nothing in this Agreement, information the
Company has filed with and furnished to the Commission or any other materials
presented to the Holder in connection with the Exchange constitutes legal,
business, financial or tax advice. The Holder has consulted such legal,
business, financial and tax advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its participation in the Exchange
and has made its own assessment and has satisfied itself concerning the relevant
tax and other economic considerations relevant to its participation in the
Exchange and investment in the Securities.
(v)The operations of each Exchanging Holder have been conducted in material
compliance with the rules and regulations administered or conducted by OFAC
applicable to such Exchanging Holder. The Holder has performed due diligence
necessary to reasonably determine that its beneficial owners are not named on
the lists of denied parties or blocked persons administered by OFAC, resident in
or organized under the laws of a country that is the subject of Sanctions, or
otherwise the subject of Sanctions.
(w)None of the Exchanging Holders is an “affiliate” of the Company, nor, during
the three months preceding the date of this Exchange Agreement, has any of the
Exchanging Holders been an “affiliate” of the Company, within the meaning of
Rule 144 under the Securities Act. In that connection, such Exchanging Holder
has no ability, directly or indirectly, individually or together with any other
person, to influence, direct or cause the direction of the management or
policies of the Company or any of its subsidiaries in any respect, nor has such
Exchanging Holder in fact influenced, directed or caused the direction of the
management or policies of the Company or any of its subsidiaries in any respect;
neither such Exchanging Holder nor any of its affiliates or representatives
serves as an officer or director of the Company in any similar capacity; such
Exchanging Holder has no agreement or other understanding, written or oral,
direct or indirect, with the Company, any of its directors, officers or
employees or any other stockholder of the Company with respect to its investment
in, or any aspect of the business or management of, the Company; no contracts or
understanding between or among the Company or any stockholders of the Company
confer on such Exchanging Holder the power to approve or disapprove any
corporate action or to exercise any other similar power with respect to
corporate affairs; such Exchanging Holder is not otherwise, directly, or
indirectly through one or more intermediaries, in control, controlled by, or
under common control with, the Company. The Holder understands that the
Securities (and Conversion Shares) will, unless


A-9

--------------------------------------------------------------------------------





sold pursuant to a registration statement that has been declared effective under
the Securities Act or in compliance with Rule 144, bear a legend substantially
to the following effect:
NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF VIAVI
SOLUTIONS INC. (THE “COMPANY”) OR PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED
IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY DURING THE IMMEDIATELY
PRECEDING THREE MONTHS MAY PURCHASE, OTHERWISE ACQUIRE OR HOLD THIS SECURITY OR
A BENEFICIAL INTEREST HEREIN.
(x)None of the Exchange Holders is, and has not been for at least three years
prior to the date of the Preliminary Private Placement Memorandum, an
“interested stockholder” of the Company, as defined under Section 203 of the
Delaware General Corporation Law (the “DGCL”).
4.Settlement of the Securities.
(a) The settlement of the Exchange (the “Settlement”) shall be made at the
offices of Orrick, Herrington & Sutcliffe LLP, 51 West 52nd Street, New York,
New York 10019, at 10:00 A.M., New York City time, on the date set forth in the
Pricing Term Sheet attached to the Exchange Agreement as Exhibit D as the
Settlement Date, or at such other place, time or date as the Investors, on the
one hand, and the Company, on the other hand, may agree upon, such time and date
of Settlement being herein referred to as the “Settlement Date.” The exchange of
the Exchanged Old Notes for Exchanged New Notes shall be made pursuant to the
Exchange Procedures set forth in Exhibit B.4.
5.Agreements of the Company. The Company agrees with the Holder that:
(a)The Company will reserve and keep available at all times, free of pre-emptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the shares of Common
Stock issuable upon conversion of the New Notes.
(b)The Company will use commercially reasonable efforts to list, subject to
notice of issuance, a number of shares equal to the Maximum Number of Conversion
Shares on The NASDAQ Global Select Market.
(c)If, at any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, any of the Securities (or Conversion Shares) are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will furnish, upon request and at the Company’s expense, for the benefit
of the holders from time to time of the Securities, to holders and beneficial
owners of Securities and prospective purchasers of Securities, information
satisfying the requirements of Rule 144A(d)(4) under the Securities Act.
(d)At or prior to 8:00 a.m., New York City time, on the first business day after
the date hereof, the Company shall file with the Commission a current report on
Form 8-K announcing the Exchange, which current report the Company acknowledges
and agrees will disclose all confidential information (as described in the Wall
Cross Emails) to the extent the Company believes such confidential information
constitutes material non-public information, if any, with respect to the
Exchange or otherwise communicated by the Company to the Holder in connection
with the Exchange.
6.Conditions. (a) The obligation of the Holder to exchange, and to cause the
other Exchanging Holders to exchange, the Exchanged Old Notes for Exchanged New
Notes pursuant to this Agreement shall be subject to the satisfaction or waiver
of the following conditions on or prior to the Settlement Date:
(i)Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Settlement Date, as the case may be; and the statements of the Company
and its officers made in any certificates delivered pursuant to this Agreement
shall be true and correct on and as of the Settlement Date.
(ii)No Material Adverse Change. No event or condition of a type described in
Section 2(c) hereof shall have occurred or shall exist, which event or condition
is not described in the Pricing Disclosure Package (excluding any amendment or
supplement thereto).
(iii)Officer's Certificate. The Holder shall have received on and as of the
Settlement Date a certificate of an executive officer of the Company confirming
(i) that such officer has reviewed the Pricing Disclosure Package, (ii) that the
representations and warranties of the Company set forth in this Agreement are
true and correct as of the Settlement Date, (iii) that the Company


A-10

--------------------------------------------------------------------------------





has complied in all material respects with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Settlement Date and (iv) to the effect set forth in Section 6(a)(ii) above.
(iv)No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Settlement Date, prevent the Exchange; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Settlement Date, prevent the Exchange, including the issuance of the Securities
pursuant thereto.
(a)The obligation of the Company to deliver the Securities to be issued by it on
the Settlement Date pursuant to Section 4 hereof shall be subject to the
satisfaction or waiver of the following conditions on or prior to such
Settlement Date:
(i)The representations and warranties of the Holder contained in the Agreements
shall be true and correct on the date hereof and on and as of the Settlement
Date as if made on and as of the Settlement Date; and the Holder shall have
performed all applicable covenants and agreements and satisfied all conditions
on its part to be performed or satisfied hereunder at or prior to the Settlement
Date, including its written acceptance, by electronic email to the Company or
its agents as set forth in Section 9 hereof, of the Pricing Term Sheet.
(ii)No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Settlement Date,
prevent the Exchange; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Settlement Date,
prevent the Exchange, including the issuance of the Securities pursuant thereto
(including under this Agreement).
7.Taxation. The Holder acknowledges that, if the Exchanging Holder is a United
States person for U.S. federal income tax purposes, either (1) the Company must
be provided with a correct taxpayer identification number (“TIN”), generally a
person’s social security or federal employer identification number, and certain
other information on Internal Revenue Service (“IRS”) Form W-9, which is
provided as an attachment hereto, and a certification, under penalty of perjury,
that such TIN is correct, that the Exchanging Holder is not subject to backup
withholding and that the Exchanging Holder is a United States person, or (2)
another basis for exemption from backup withholding must be established. The
Holder further acknowledges that, if the Exchanging Holder is not a United
States person for U.S. federal income tax purposes, (1) the Company must be
provided the appropriate IRS Form W-8 signed under penalties of perjury,
attesting to that non-U.S. Holder’s foreign status, and (2) the Exchanging
Holder may be subject to U.S. federal withholding or U.S. federal backup
withholding tax on certain payments made to such Exchanging Holder unless such
Exchanging Holder properly establishes an exemption from, or a reduced rate of,
withholding or backup withholding. The Exchanging Holder shall promptly notify
the Company if at any time such previously delivered IRS forms are no longer
correct or valid.
8.Survival Clause. The respective representations, warranties, agreements and
other statements of the Company and the Holder set forth in this Agreement or
made by or on behalf of the Exchanging Holders pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of the Company, any of its officers or directors or any other person
controlling the Company, or by or on behalf of the Holder or any person
controlling the Holder and (ii) delivery of and payment for the Securities.
9.Notices. Except as otherwise set forth in this Agreement, all communications
hereunder shall be in writing and, if sent to the Holder, shall be mailed or
delivered to its address set forth in Exhibit B.2 of this Agreement as the same
may be updated by the Holder from time to time by notice to the Company in
accordance with this Section 9; if sent to the Company, shall be mailed or
delivered to the Company at 6001 America Center Drive, 6th Floor, San Jose,
California 95002 (facsimile: 408-404-4500), Attention: General Counsel, with a
copy (which shall not constitute notice) to Orrick, Herrington & Sutcliffe LLP,
51 West 52nd Street, New York, New York 10019, Attention: Stephen Ashley, Esq.
(facsimile: 212-506-5151).
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.
10.Successors. This Agreement shall inure to the benefit of and be binding upon
the Holder, the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. No purchasers or transferees of Securities
from the Holder will be deemed a successor because of such purchase or transfer.


A-11

--------------------------------------------------------------------------------





11.APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN. EACH OF THE COMPANY AND THE HOLDER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS.
12.Third-Party Beneficiary. Each of the Company and the Holder expressly
acknowledges and agrees that the Placement Agent is an intended third-party
beneficiary entitled to rely on this Agreement and receive the benefits of the
representations, warranties and covenants made by, and the responsibilities of,
the Holder under this Agreement, with the same force and effect as if such
representation or warranty were made directly to the Placement Agent.
[Remainder of page intentionally left blank]


A-12

--------------------------------------------------------------------------------






EXHIBIT B.1 TO THE EXCHANGE AGREEMENT




Name of
Exchanging Holder
Aggregate Principal Amount of Exchanged Old Notes
CUSIP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





B-1

--------------------------------------------------------------------------------






EXHIBIT B.2 TO THE EXCHANGE AGREEMENT
Name of Holder:


 
 
 
 
 
 
 
Holder Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
Email Address:
 
 
 
Country of Residence:
 
 
 
Taxpayer Identification Number:
 
 
 
 
 
 
 
Exchanged Old Notes
 
 
 
DTC Participant Number:
 
 
 
DTC Participant Name:
 
 
 
DTC Participant Phone Number:
 
 
 
DTC Participant Contact Email:
 
 
 
FFC Account #:
 
 
 
Account # at Bank/Broker:
 
 
 
 
 
 
 
Exchanged New Notes (if different from Exchanged Old Notes)
 
DTC Participant Number:
 
 
 
DTC Participant Name:
 
 
 
DTC Participant Phone Number:
 
 
 
DTC Participant Contact Email:
 
 
 
FFC Account #:
 
 
 
 
 
 
 





B-2

--------------------------------------------------------------------------------






EXHIBIT B.3 TO THE EXCHANGE AGREEMENT


The Exchange Ratio: 102.68% ($1,026.80 for each $1,000 principal amount of
Exchanged Old Notes)
Name of
Exchanging Holder
Aggregate Principal Amount of Exchanged New Notes
CUSIP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





B-3

--------------------------------------------------------------------------------






EXHIBIT B.4 TO THE EXCHANGE AGREEMENT
NOTICE OF EXCHANGE PROCEDURES
Attached are Exchange Procedures for the settlement of the exchange (the
“Settlement”) of 0.625% Senior Convertible Notes due 2033, CUSIP 46612JAF8 and
ISIN US46612JAF84 (initially issued under CUSIP 46612JAE1 and ISIN 46612JAE10)
(the “Old Notes”) of Viavi Solutions Inc., a Delaware corporation (the
“Company”), for newly issued 1.75% Senior Convertible Notes due 2023 of the
Company (the “New Notes”) pursuant to the Exchange Agreement, dated as of May
22, 2018, between you and the Company (the “Exchange Agreement”), which
Settlement is expected to occur on or about May 29, 2018. To ensure timely
Settlement, please follow the instructions for exchanging your Old Notes for New
Notes as set forth on the following page.
These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of New Notes for
your Old Notes.
If you have any questions, please contact Katy Neumer at 407-617-9991.
Thank you.


B-4

--------------------------------------------------------------------------------





EXCHANGING OLD NOTES FOR NEW NOTES
Delivery of Old Notes
You must direct the eligible DTC participant through which you hold a beneficial
interest in the Old Notes to post on May 29, 2018, no later than 9:00 a.m., New
York City time, one-sided withdrawal instructions through DTC via DWAC for
transfer to Wells Fargo Bank, National Association (DTC Participant No. 2027),
the aggregate principal amount of Exchanged Old Notes (CUSIP/ISIN # 46612JAF8 /
US46612JAF84) set forth in Exhibit B.1 of the Exchange Agreement. It is
important that this instruction be submitted and the DWAC posted on May 29,
2018, no later than 9:00 a.m., New York City time.
To receive New Notes
You must BOTH direct your eligible DTC participant through which you wish to
hold a beneficial interest in the New Notes to post and accept on May 29, 2018,
no later than 9:00 a.m., New York City time, a one-sided deposit instruction
through DTC via DWAC from U.S. Bank National Association for the aggregate
principal amount of Exchanged New Notes (CUSIP/ISIN # 925550 AD7 / US925550AD72)
set forth in Exhibit B.3 of the Exchange Agreement. It is important that this
instruction be submitted and the DWAC posted on May 29, 2018, no later than 9:00
a.m., New York City time.
You must complete both steps described above in order to complete the exchange
of Old Notes for New Notes.
SETTLEMENT
On May 29, 2018, after the Company receives your Old Notes and your delivery
instructions as set forth above, and subject to the satisfaction of the
conditions to closing as set forth in your Exchange Agreement, the Company will
deliver your New Notes in respect of your Old Notes exchanged in accordance with
the delivery instructions set forth above.


B-5

--------------------------------------------------------------------------------






EXHIBIT C TO THE EXCHANGE AGREEMENT
Preliminary Private Placement Memorandum




C-1

--------------------------------------------------------------------------------






EXHIBIT D TO THE EXCHANGE AGREEMENT
Pricing Term Sheet




D-1